DETAILED ACTION
This is a Final Action in response to the communication filed on March 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending, with Claims 1, 8, and 15 being independent.
Claims 1, 8, and 15 have been amended.
No claims have been cancelled or added.
Claims 1-20 remain pending, with Claims 1, 8, and 15 being independent.
All pending claims stand rejected.

Response to Amendments and Arguments
Applicant’s arguments with respect to the rejection of claims as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are not persuasive.  However, Examiner provides new grounds of rejection in view of the amendments.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claims 1-20 include one or more limitations that do not use the word “means” or “step,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions.
Regarding Claim 1, this claim recites the limitations:
A computer-implemented method, comprising:
executing a process monitoring tool configured to monitor and analyze one or more processes and one or more technical key performance indicators (KPIs), wherein the one or more processes comprise actions performed by machines, computers, or technological components and wherein the one or more KPIs monitor the technical health of one or more system applications on which the one or more processes depend;
determining, by the process monitoring tool, at design time, the one or more processes and the one or more KPIs the process monitoring tool will monitor and analyze and one or more data sources from which to obtain the one or more KPIs for the one or more system applications;
retrieving, by the process monitoring tool, one or more processes comprising a process preference and one or more key performance indicators (KPIs) each comprising a KPI preference, a KPI status based on one or more refreshed KPIs, and a category using a KPI module, wherein the KPI module facilitates the creation and storage of the one or more KPIs obtained from the one or more data sources and wherein the KPI module employs one or more application programming interfaces to retrieve the one or more refreshed KPIs from system resources configured to refresh the one or more KPIs;
determining, by the process monitoring tool, a process priority for each of the one or more processes wherein the determining comprises iterating through the one or more processes and for each process:
	(1) iterating through each of the one or more KPIs assigned to the process and for each KPI calculating a KPI priority by:
		(a) calculating a KPI prevalence, wherein the KPI prevalence is a number of associated processes to which the KPI is assigned,
		(b) calculating a KPI status indicator, wherein the KPI status indicator is determined based on the category and the status, and
		(c) calculating the KPI priority by multiplying the KPI prevalence by the KPI status indicator by the KPI preference, and
	(2) calculating a process priority for the process by summing the KPI priority across the one or more KPIs and multiplying the sum by the process preference; and
displaying, by the process monitoring tool, the one or more processes sorted by the determined process priority for each of the one or more processes,
wherein at least one of the executing, retrieving, determining, iterating, calculating, and displaying are performed by one or more computers.
The claim does not recite the word “means” or “step,” creating a rebuttable presumption that the limitations are not to be interpreted as means-plus-function limitations.
However, the limitations recite the elements “process monitoring tool” and “KPI module.”  These limitations satisfy the three-prong test because: (A) they use the generic placeholder “tool” or “module” for performing the claimed functions; (B) the generic placeholders are modified by functional language, since all of the recited functions are linked to the “tool” or “module” using linking words such as “configured to,” “by,” or “using”; and (C) the claim does not recite sufficient structure for performing the claimed functions.  Although the claim recites “wherein at least one of the executing, retrieving, determining, iterating, calculating, and displaying are performed by one or 
These limitations therefore invoke interpretation under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted as means-plus-function limitations, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The boundaries of these limitations are therefore ambiguous and the claim is indefinite in scope.  See below rejection of claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recites sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite because they recite one or more limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 1, this claim recites the limitations “process monitoring tool” and “KPI module,” which are interpreted as means-plus-function limitations as discussed above.  However, the written description fails to disclose and/or clearly link any corresponding structure to the “tool” or “module.”  The disclosure as a whole only depicts and describes how what are referred to as the “process monitoring tool” and “KPI module” are connected to various parts of the system, how the “process monitoring tool” and “KPI module” function, and the potential – though not mandatory – functional components of the “process monitoring tool” and “KPI module.”  See Fig. 1, which depicts the “process monitoring tool” and the “KPI module” as functional blocks 
Additionally, for a computer-implemented means-plus-function limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  In the instant case, the recited “KPI module” performs two functions: (1) “facilitat[ing] the creation and storage of the one or more KPIs obtained from the one or more data sources” and (2) “employ[ing] one or more application programming interfaces to retrieve the one or more refreshed KPIs from system resources configured to refresh the one or more KPIs.”  The latter function to “retrieve the one or more refreshed KPIs” only requires a function of receiving data, which is coextensive with a 
This claim is therefore indefinite.
For the purposes of evaluation herein, the “process monitoring tool” and “KPI module” are interpreted as acquiring the structure and programming of a general purpose computer, and the function “facilitates the creation and storage of the one or more KPIs” is considered equivalent to a function of “storing” the obtained KPI data.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 2-7, these claims inherit and fail to cure the deficiencies of Claim 1.
These claims are therefore indefinite as discussed above.

Claim 8, this claim recites substantially the same deficient limitations as identified for Claim 1.
This claim is therefore indefinite as discussed above.

Regarding Claims 9-14, these claims inherit and fail to cure the deficiencies of Claim 8.
These claims are therefore indefinite as discussed above.

Regarding Claim 15, this claim recites substantially the same deficient limitations as identified for Claim 1.
This claim is therefore indefinite as discussed above.

Regarding Claims 16-20, these claims inherit and fail to cure the deficiencies of Claim 15.
These claims are therefore indefinite as discussed above.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites the elements “the one or more processes” and “the one or more KPIs” in a number of claim limitations.  There is insufficient 
The claim is therefore indefinite.

Regarding Claims 2-7, these claims inherit and fail to cure the deficiencies of Claim 1.
These claims are therefore indefinite as discussed above.

Regarding Claim 8, this claim recites substantially the same deficient limitations as identified for Claim 1.
This claim is therefore indefinite as discussed above.

Claims 9-14, these claims inherit and fail to cure the deficiencies of Claim 8.
These claims are therefore indefinite as discussed above.

Regarding Claim 15, this claim recites substantially the same deficient limitations as identified for Claim 1.
This claim is therefore indefinite as discussed above.

Regarding Claims 16-20, these claims inherit and fail to cure the deficiencies of Claim 15.
These claims are therefore indefinite as discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The abstract idea is described by the limitations:
A… method, comprising:
retrieving… one or more processes comprising a process preference and one or more key performance indicators (KPIs) each comprising a KPI preference, a KPI status based on one or more refreshed KPIs, and a category…;
determining… a process priority for each of the one or more processes wherein the determining comprises iterating through the one or more processes and for each process:
	(1) iterating through each of the one or more KPIs assigned to the process and for each KPI calculating a KPI priority by:
		(a) calculating a KPI prevalence, wherein the KPI prevalence is a number of associated processes to which the KPI is assigned,
		(b) calculating a KPI status indicator, wherein the KPI status indicator is determined based on the category and the status, and
		(c) calculating the KPI priority by multiplying the KPI prevalence by the KPI status indicator by the KPI preference, and
	(2) calculating a process priority for the process by summing the KPI priority across the one or more KPIs and multiplying the sum by the process preference; and
displaying… the one or more processes sorted by the determined process priority for each of the one or more processes…
The claim as a whole recites a mental process.  The identified limitations describe a process of collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.
The “retrieving” step describes collecting certain process and KPI data for analysis, which may be accomplished through observation.  For example, retrieving a process including “one or more steps, activities, or actions… performed by individuals inside and outside of the organization,” as suggested by the instant Specification, par. [0045], encompasses a visually and/or mentally observing certain human activity.  The steps for “determining… a process priority” describe data evaluation steps that would ordinarily be carried out in the human mind, such as evaluation, judgment, and/or 
The claim therefore recites a judicial exception at Step 2A, Prong 1.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the preamble limitation to a computer-implemented method, the limitation to perform the steps by a process monitoring tool, and the limitations:
executing a process monitoring tool configured to monitor and analyze one or more processes and one or more technical key performance indicators (KPIs), wherein the one or more processes comprise actions performed by machines, computers, or technological components and wherein the one or more KPIs monitor the technical health of one or more system applications on which the one or more processes depend;
determining, by the process monitoring tool, at design time, the one or more processes and the one or more KPIs the process monitoring tool will monitor and analyze and one or more data sources from which to obtain the one or more KPIs for the one or more system applications;
retrieving, by the process monitoring tool… using a KPI module, wherein the KPI module facilitates the creation and storage of the one or more KPIs obtained from the one or more data sources and wherein the KPI module employs one or more application programming interfaces to retrieve the one or more refreshed KPIs from system resources configured to refresh the one or more KPIs; … 
wherein at least one of the executing, retrieving, determining, iterating, calculating, and displaying are performed by one or more computers.
These additional elements as a whole amount to mere instructions to apply the abstract idea on a computer along with generally linking the abstract idea to a particular technological environment and/or insignificant extra-solution activity.  Regarding the recited “computers,” “process monitoring tool,” “KPI module,” and “application programming interfaces,” the claim does not recite any unique or non-generic functionalities that distinguish these elements from generic computers and/or components acting in their ordinary capacity.  The specification admits that the disclosed embodiments “may be implemented, for example, using one or more well-known computer systems.”1  Considered as a whole, limitations to implement one or more of the method steps using a “computer,” “process monitoring tool,” “KPI module,” and/or “application programming interfaces” amount to nothing more than the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mathematical equation).  For instance, the limitations “the KPI module facilitates the creation and storage of the one or more KPIs obtained from the one or more data sources” merely state the basic computer functions of collecting and storing data and are silent regarding how such functions are carried out.  Similarly, the limitations “the KPI module employs one or more application programming interfaces to retrieve the one or more refreshed KPIs from system resources configured to refresh the one or more KPIs” are nothing more 
The limitations for “executing a process monitoring tool” and “determining…, at design time, the one or more processes and the one or more KPIs” describe pre-solution steps for selecting and/or collecting particular information based on content, source, or type, which amounts to generally linking the abstract idea to a particular technological environment and/or insignificant extra-solution activity.2  These limitations are recited at a high level of generality and fails to provide any details regarding the technical means by which certain information is identified and/or retrieved.  For instance, the recitation that “processes comprise actions performed by machines, computers, or technological components and… KPIs monitor the technical health of one or more system applications on which the one or more processes depend” merely limit 
Viewed both individually and as an ordered combination, the additional elements are not enough to impose meaningful limits that integrate the abstract idea into a practical application.
The claim is therefore directed to a judicial exception at Step 2A, Prong 2.
The claim does not include additional elements that supply an inventive concept.  As discussed above, with respect to the “practical application” inquiry, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a computer along with generally linking the abstract idea to a particular technological environment and/or insignificant extra-solution activity, where the specification admits that the computer systems may be well-known.  The same analysis applies here, as merely applying an abstract idea on a computer, generally linking the abstract idea to a particular technological environment, and/or the addition of well-understood, routine, and conventional extra-solution activity is not enough to supply an 3  Additionally, as currently recited, the extra-solution data gathering limitations require only receiving, storing, and/or transmitting data at a high level of generality.  The courts have held that computer functions of receiving or transmitting data over a network and storing or retrieving data in memory are well-understood, routine, and conventional when claimed in a generic manner, as they are here, and are not enough to supply an inventive concept.4
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the invention into one that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-3, the limitations for “displaying” generally describe the concept of displaying sorted results.  Sorting is a mental evaluation for organizing information, while displaying the sorted list amounts to presenting the results of data analysis.  These limitations are therefore part of the abstract idea.
The step of receiving a selected process in Claim 2, when read in light of the disclosure as a whole, represents a step of receiving user input for selecting certain information for analysis.  This step amounts to mere extra-solution data-gathering and is not enough to integrate the abstract idea into a practical application.5
As currently recited, receiving input “by the process monitoring tool” requires nothing more than the well-understood functionality of receiving data over a network or 6

Regarding Claim 4, the limitations for “assigning” and “grouping” describe additional mental evaluation steps and are part of the abstract idea.  Without anything more, steps for assigning a color indicator to a KPI status and grouping KPIs into a color group amount to mental steps for organizing information.  The “displaying” step is again an ancillary step of presenting results of data analysis and is considered part of the mental process.

Regarding Claim 5, the limitation for “determining” describes an additional mental evaluation step and is part of the abstract idea.
The step of retrieving a default matrix, read in light of the disclosure as a whole, describes a step of retrieving a set of stored values for comparison.  This limitation amounts to necessary data-gathering and represents insignificant extra-solution activity, which is not enough to describe a practical application.
Without anything more, retrieving “by the process monitoring tool” represents a generic function of retrieving data from memory, which has been recognized as well-understood, routine, and conventional computer functionality when recited in a generic manner, as it is here.7

Claim 6, the recited limitations describe additional mental evaluation steps and are part of the abstract idea.

Regarding Claim 7, the recited limitations add nothing more than generally linking the claims to a particular technological environment, i.e. cloud computing.  The claims do not specify any unique or non-generic cloud architecture or functionality, nor do they describe how such technology would be integrated into the claimed invention as a whole.  Generally linking a judicial exception to a technology or technical field is not enough to describe a practical application or an inventive concept.8

Regarding Claim 8, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.
The instant claim recites “a system, comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to” carry out the steps using the “process monitoring tool.”  However, considered as a whole, these limitations describe nothing more than a generic computer and amount to mere instructions to “apply it” in the same way as stating that the method is “computer-implemented.”  These limitations fail to describe a practical application or an inventive concept as discussed for the additional elements of Claim 1.

Claims 9-14, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claims 2-7, respectively.

Regarding Claim 15, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.
The instant claim recites “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to” carry out the steps using the “process monitoring tool.”  However, considered as a whole, these limitations describe nothing more than a generic computer and amount to mere instructions to “apply it” in the same way as stating that the method is “computer-implemented.”  These limitations fail to describe a practical application or an inventive concept as discussed for the additional elements of Claim 1.

Regarding Claims 16-20, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claims 2-4 and 6-7, respectively.

Examiner’s Note - Allowable Subject Matter
Claims 1-20 are patentable over prior art under 35 USC 102 and 103.
Regarding Claims 1-20, these claims were deemed allowable over prior art in the previous Office Action.  See Non-Final Action mailed on December 28, 2020, pp. 9-
In view of the foregoing, the prior art of record fails to individually disclose each and every limitation recited in the claim, and there is no obvious rationale that would have motivated one of ordinary skill in the art at the time of filing to combine the references in order to arrive at the claimed invention.
These claims therefore remain patentable over prior art as previously indicated.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 01/82198 A2 – Facilitate management of IT investment including storing data associated with performance metrics of a number of IT projects; generating scorecards for a number of IT portfolios using the stored data, with each scorecard indicating status of the IT projects of an IT portfolio relative to performance metrics, and with each IT portfolio having a subset of the IT projects; generating a number of dashboards for the IT projects using the stored data, with each dashboard graphically illustrating one or more aspects of at least one IT project, and facilitating navigation from a scorecard to a corresponding one of the dashboards for a selected IT project by a user.
WO 2004/114177 A2 – Organizational management system that provides a scorecard display including a representation of a plurality of indicators associated with an entity, the processor being responsive to selection of an indicator using an input device so as to provide access to a plurality of selectable discrete elements that constitute a basis upon which a state of the indicator is determined; where the indicator and/or a relationship between the indicator and other indicators from the plurality of indicators or information associated with the indicator may constitute metadata; and where at least one of the plurality of indicators may change state in response to at least another one of the plurality of indicators.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification – par. [0081] with reference to Fig. 8
        2 MPEP 2106.05(g) and (h)
        3 MPEP 2106.05(f) and MPEP 2106.05(d)(II)
        4 MPEP 2106.05(d)(II)
        5 MPEP 2106.05(g)
        6 MPEP 2106.05(d)(II)
        7 MPEP 2106.05(d)(II)
        8 MPEP 2106.05(h)